Filed 1/27/22 P. v. Rios CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082132
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F19903136)
                    v.

    ROY RIOS,                                                                             OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Houry A.
Sanderson, Judge.
         John F. Schuck, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Julie A. Hokans and Clara M.
Levers, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Poochigian, Acting P. J., Peña, J. and Smith, J.
       Defendant Roy Rios pled no contest pursuant to a negotiated plea agreement to
assault with a deadly weapon and admitted a great bodily injury enhancement. On the
date of sentencing, defendant moved the court to appoint new counsel pursuant to People
v. Marsden (1970) 2 Cal.3d 118. The trial court denied his Marsden motion. On appeal,
defendant contends that the denial of his Marsden motion was reversible error. The
People disagree. We affirm.
                              PROCEDURAL SUMMARY
       On November 19, 2019, the Fresno County District Attorney filed an information
charging defendant with attempted murder1 (Pen. Code, §§ 187, subd. (a), 664;2 count 1)
and assault with a deadly weapon (§ 245, subd. (a)(1); count 2). As to count 2, the
information alleged that defendant personally inflicted great bodily injury in the
commission of the offense (§ 12022.7, subd. (a)).
       On August 20, 2020, pursuant to a plea agreement, defendant pled no contest to
count 2 and admitted the great bodily injury enhancement. The plea agreement included
a stipulated seven-year term of imprisonment on count 2. In exchange for his plea, the
trial court dismissed count 1 on the People’s motion.
       On October 29, 2020, defendant requested appointment of new counsel. After
conducting a closed hearing, the trial court denied defendant’s request.
       On the same date, the trial court imposed the stipulated sentence of seven years as
follows: on count 2, four years (the upper term) plus a three-year great bodily injury
enhancement.
       On December 7, 2020, defendant filed a notice of appeal.



1     The information originally alleged that the charged attempted murder was
premeditated and deliberate. On January 24, 2020, the trial court set aside the
premeditated and deliberate allegations on defendant’s motion.
2      All further statutory references are to the Penal Code.


                                             2.
                                FACTUAL SUMMARY3
       On May 4, 2019, defendant was involved in a bar fight with P.N. During that
fight, defendant drew a knife and repeatedly stabbed P.N., causing great bodily injury.
As P.N. fled the bar, defendant pursued him and continued to attack him with a knife.
                                      DISCUSSION
       Defendant contends that the trial court erred in denying his post-plea Marsden
motion to appoint new counsel. The People disagree, as do we.
       A. Additional Background
       On October 29, 2020, in a closed hearing, the trial court permitted defendant to
explain the reasons why he believed substitute counsel should be appointed.
       Defendant told the court that he has posttraumatic stress disorder. At the most
recent appearance, when he entered his no contest plea, he was under considerable stress
and asked his counsel questions to which she would not give him a direct answer. She
also refused to give defendant a direct answer regarding the strength of his self-defense
case, stating both that it was “self-defense all the way” and that a self-defense case was
“going to be hard to prove.” He further explained that on a previous occasion, he had
prepared three or four motions that his counsel refused to file on his behalf. He also told
the court that his counsel misled him regarding, or withheld, the evidence: she originally
told defendant that law enforcement had recovered a “weapon full of blood” then told
him “[t]hey don’t have it[;] they assume [defendant] threw it away ….” She did not
permit defendant to watch the full video of the bar fight. She did not obtain P.N.’s
criminal record.

3      In the plea colloquy, defendant agreed that the trial court could consider the
preliminary hearing transcript to find a factual basis for his plea. The record before us
does not contain a transcript of the preliminary hearing. However, the trial court
described its review of the preliminary hearing transcript for the section 995 motion
before it. Our factual summary is drawn from the information and the trial court’s
description of the evidence presented at the preliminary hearing.


                                             3.
       Defendant was further dissatisfied that his counsel “[had not] presented any
evidence or witnesses” to support his defense of self-defense. Instead, she repeated to
defendant the prosecutor’s threat to refile charges, including attempted premeditated first
degree murder if he did not accept the plea agreement. She pressured defendant to enter
into a plea agreement rather than discussing trial strategy. Defendant did not fully
understand the plea agreement that he entered into—he was unsure whether he would
serve an additional full seven years or if he would receive credit for the time he had
already served against the seven-year term. Defendant did not trust his attorney; he was
unsure whether his attorney was working to help him or to help the prosecutor.
Nevertheless, defendant did not seek to withdraw from the plea agreement.
       Defendant’s counsel described her experience and background. She had been at
the public defender’s office for 15 years and an attorney for almost seven years, she was
presently assigned to the major crimes team, was a certified criminal law specialist, had
tried at least 30 cases, and conducted training for newer attorneys. Most of her present
appointments were to cases where the defendants faced life sentences.
       Defendant’s counsel was assigned the case on May 22, 2019. She explained to
defendant at the outset of her appointment that the prosecutor could amend the complaint
to allege attempted premeditated murder, for which he could face imprisonment for life.
She sent discovery requests because she saw that her file did not contain all the evidence.
She visited defendant on June 14, 2019, but did not yet have a copy of any of the videos
of the bar fight. At that time, she learned it was defendant’s position that he acted in self-
defense.
       Defendant’s counsel met with defendant again on July 15, 2019, and showed him
four videos depicting the bar fight. She explained that they could argue that he acted in
self-defense. However, she also explained that the jury would have to determine whether
he acted in self-defense and the difficulties proving that he acted in self-defense. For



                                              4.
instance, she explained that defendant would have to testify, and she told him that none
of the witnesses to the bar fight said anything that would be helpful to his defense.
       Defendant’s counsel obtained additional videos of the bar fight. She explained
that “the stuff [they] were hoping was there was just not there.” Further, her investigator
spoke to witnesses to the bar fight. She recommended against calling those witnesses
because she opined that it could “make his case worse.” She showed defendant
photographs of P.N. and his injuries, provided him copies of the jury instructions, and
visited defendant as often as she could in light of COVID-19 limitations.
       As trial approached, the prosecutor conveyed a settlement offer and mentioned
that he was considering dismissing the cause and refiling with the premeditation
allegation that was dismissed upon her motion. Defendant’s counsel relayed the offer to
defendant and the prosecutor’s mention that he might refile with the premeditation
allegation. She told defendant that it was his decision regarding whether he should go to
trial, but she did not “sugar coat” the risks of his defense. She was prepared to go to trial.
       Defendant’s counsel addressed the motions that she refused to file on defendant’s
behalf. First, she told defendant that he had the right to file a Marsden motion if he was
unsatisfied with her representation. Defendant did not file a Marsden motion at that time.
Second, she noted that the other motions were “in [her] opinion, frivolous or just motions
that do[ not] exist ….” After reviewing those motions, she sent defendant a draft of her
trial brief and her in limine motions.
       Defendant’s counsel also explained the confusion regarding whether a knife was
recovered. She told the court that two knives were recovered from defendant’s vehicle
on the night he was arrested. Neither had blood on it. She decided not to have the knives
tested for DNA because it was clear that defendant had stabbed P.N. and the only issue
was whether he acted in self-defense. She opined that testing a knife “could only further
hurt [defendant].”



                                              5.
       Defendant’s counsel further explained why she did not share P.N.’s criminal
history with defendant—“[t]here was nothing to share in that regard. … There[ was]
nothing for [her] to use to impeach him.”
       Finally, defendant’s counsel told the court that she had explained to defendant the
presentencing custody credits he would receive if he entered a plea agreement. She told
defendant (and the court admonished defendant at the change of plea hearing) that his
credit earning after sentencing would be limited pursuant to section 2933.1 because the
offense was a violent felony offense.
       After hearing the evidence, the trial court concluded that defendant’s counsel
provided adequate assistance and that no irreconcilable conflict had arisen such that
ineffective assistance of counsel was likely to result. On that basis, she denied
defendant’s motion.
       B. Analysis
       A criminal defendant has the right to assistance of counsel. (Cal. Const., art. I,
§ 15; U.S. Const., 6th Amend.; Marsden, supra, 2 Cal.3d at p. 123.) This right may
include the right to have appointed counsel discharged if it is shown that failure to do so
would substantially impair or deny the right to assistance of counsel. (Marsden, at
p. 123.) “The legal principles governing a Marsden motion are well settled.” (People v.
Lara (2001) 86 Cal.App.4th 139, 150.) “When a defendant seeks new counsel on the
basis that his appointed counsel is providing inadequate representation … the trial court
must permit the defendant to explain the basis of his contention and to relate specific
instances of inadequate performance.” (People v. Smith (2003) 30 Cal.4th 581, 604
(Smith).) Under Marsden and its progeny, “ ‘substitute counsel should be appointed
when … the defendant has shown that a failure to replace the appointed attorney would
substantially impair the right to assistance of counsel [citation], or, stated slightly
differently, if the record shows that the first appointed attorney is not providing adequate
representation or that the defendant and the attorney have become embroiled in such an

                                               6.
irreconcilable conflict that ineffective representation is likely to result [citation].’ ”
(People v. Sanchez (2011) 53 Cal.4th 80, 89.)
       A trial court’s inquiry is sufficient to develop a record for review when the court
gives the defendant “full opportunity to air all of his complaints, and counsel to respond
to them.” (Smith, supra, 30 Cal.4th at p. 606.)
       We review a court’s denial of a Marsden motion for abuse of discretion. (People
v. Orey (2021) 63 Cal.App.5th 529, 568.) A denial is not an abuse of discretion “unless
the defendant has shown that a failure to replace counsel would substantially impair the
defendant’s right to assistance of counsel.” (Smith, supra, 30 Cal.4th at p. 604.) The
reviewing court should consider: “ ‘ “(1) [the] timeliness of the motion; (2) adequacy of
the court’s inquiry into the defendant’s complaint; and (3) whether the conflict between
the defendant and his attorney was so great that it resulted in a total lack of
communication preventing an adequate defense.” ’ ” (Id. at p. 606.) To the extent there
are credibility questions between defendant and counsel at a Marsden hearing, a trial
court is entitled to accept counsel’s explanation. (People v. Jones (2003) 29 Cal.4th
1229, 1245.)
       Here, defendant made his Marsden motion on the date scheduled for the
sentencing hearing. The trial court considered the motion on its merits and did not deny
the motion as untimely. This consideration does not impact our review in this case.
       Next, the trial court permitted defendant a full and uninterrupted opportunity to
voice his grievances, permitted defendant’s counsel to generally respond before directing
her to each of defendant’s grievances, and then permitted defendant to reply to his
counsel’s responses. Before ruling on defendant’s motion, the trial court repeatedly
asked defendant if “there [was] anything else that [he] wished to tell [the court] other
than what [he had] already said.” Ultimately, defendant responded that there was not.
The trial court thoroughly inquired regarding the details of defendant’s complaints and
defendant’s counsel responded on each issue.

                                               7.
       The trial court also reasonably concluded that defendant’s counsel had been an
effective advocate and that the relationship between defendant and his counsel had not
deteriorated to the point that his counsel could not continue to be an effective advocate.
Defendant’s counsel apprised defendant of the plea agreement that was offered to him
and explained the risk of going to trial. Her advice regarding the risk of going to trial
was based, at least in part, upon her concerns regarding the strength of defendant’s self-
defense case. She explained that her investigator had spoken to witnesses at the bar and
she had viewed the videos from the bar fight. She did not plan to call witnesses because
their statements would have “ma[d]e his case worse.” She also expressed concerns
regarding the videos depicting the stabbing, but not depicting “the stuff [they] were
hoping was there”—i.e., not depicting P.N. posing an imminent threat of serious bodily
injury or death to defendant. Defendant’s counsel was not ineffective nor did a conflict
exist between defendant and his counsel such that she could not continue to effectively
represent him. Defendant’s statement that he did not trust his defense counsel does not
require us to come to a contrary conclusion. (People v. Taylor (2010) 48 Cal.4th 574,
600 [“mere ‘ “lack of trust in, or inability to get along with,” ’ counsel is not sufficient
grounds for substitution”]; see People v. Cole (2004) 33 Cal.4th 1158, 1192 [“ ‘the trial
court need not conclude that an irreconcilable conflict exists if the defendant has not tried
to work out any disagreements with counsel and has not given counsel a fair opportunity
to demonstrate trustworthiness’ ”].)
       Further, even if the trial court erred in failing to permit defendant substitute
counsel, any error was harmless beyond a reasonable doubt. (People v. Loya (2016)
1 Cal.App.5th 932, 945.)
       In this case, defendant did not obtain a certificate of probable cause. Defendant
contends that no certificate of probable cause was required. He is only partially correct.
Without a certificate of probable cause, defendant’s challenges on appeal are limited to
grounds that arose after the entry of the plea which do not impact the validity of the plea.

                                              8.
(Cal. Rules of Court, rule 8.304(b)(3); accord, § 1237.5.) Because the plea agreement
included a stipulated term of imprisonment, any challenge to the sentence necessarily
implicates the validity of the plea and is therefore precluded for failure to obtain a
certificate of probable cause. (Cf. People v. Vera (2004) 122 Cal.App.4th 970, 977 [no
certificate of probable cause was necessary where the defendant entered into a plea
agreement with various sentencing options and challenged the denial of his postplea
Marsden motion].) Further, because the trial court did not have discretion to deviate
from the plea agreement (People v. Stamps (2020) 9 Cal.5th 685, 700), substitute defense
counsel could have made no meaningful difference at the sentencing hearing.4 Any error
in granting defendant’s Marsden motion was therefore harmless beyond a reasonable
doubt.
                                      DISPOSITION
         The judgment is affirmed.




4       Moreover, during the Marsden hearing, defendant told the court that he did not
seek to withdraw his no contest plea. With defendant’s expressed desire not to withdraw
from the plea agreement, substitute counsel could have made no conceivable difference
in the outcome of the case.


                                              9.